Citation Nr: 1702200	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  07-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) from May 18, 2004 to January 27, 2007.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to December 1975 and from February 2003 to May 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in November 2009.  A transcript of that hearing is of record.

The Board decided the issue on appeal in May 2012, March 2014, and February 2015.  The Veteran appealed each decision to the United States Court of Appeals for Veterans Claims (Court), which vacated each decision and remanded the matter for further action.  Most recently, in a decision dated in June 2016, the Court specified the issue on appeal as whether an initial disability rating greater than 50 percent was warranted from May 18, 2004 to January 27, 2007.    

The record consists entirely of electronic claims files and has been reviewed.   


FINDING OF FACT

From May 18, 2004 to January 27, 2007, PTSD had caused occupational and social impairment with deficiencies in most areas of the Veteran's life.


CONCLUSION OF LAW

From May 18, 2004 to January 27, 2007, the criteria for a 70 percent rating for PTSD had been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In its February 2015 decision, the Board found service connection for PTSD warranted from May 18, 2004, the day following the Veteran's discharge from active duty.  The Board found a 50 percent rating warranted from then until January 26, 2007, a 70 percent rating warranted from January 27, 2007 until September 25, 2008, and a 100 percnet rating warranted thereafter.  The Court, in the June 2016 decision, specified the sole issue currently before the Board - i.e., whether an initial rating greater than 50 percent was warranted from May 18, 2004 to January 27, 2007.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD has been rated under Diagnostic Code (DC) 9411 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  As the Veteran's PTSD has been rated as 50 percent disabling from May 18, 2004 to January 27, 2007, the Board's inquiry will focus on whether a 70 or 100 percent rating had been warranted during that time period.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

	Rating Criteria 

Diagnostic Code 9411 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

	Evidence and Analysis

In this matter, the evidence pertaining to the period from May 18, 2004 to January 27, 2007 consists of VA treatment records, private treatment records and reports, and the Veteran's lay assertions.  As detailed further below, the evidence does not indicate total social and occupational impairment during this period.  The evidence is in equipoise, however, regarding whether, from May 18, 2004 to January 27, 2007, PTSD caused deficiencies in most areas of the Veteran's life.     

Certain evidence of record indicates that, although symptomatic, the Veteran's PTSD did not cause deficiencies in most areas of his life from May 18, 2004 to January 27, 2007.  As noted by the Board in February 2015, private and VA treatment records dated from 2004 to 2007 note the Veteran's complaints of anxiety, depression, anger, difficulty sleeping, concentration and memory problems, and marital and job friction.  In these records, the Veteran denied hallucinations, delusions, paranoia, homicidal ideation, and his speech was noted as articulate and relevant.  He was described as oriented, friendly, and cooperative, with normal speech and appropriate affect, a linear thought process, and with intact insight, cognition, and memory.  Between May 2004 and January 2007, moreover, the Veteran worked full time as a police officer and then, following retirement, as a security guard.  

Certain other evidence indicates more severe symptomatology.  As noted by the Veteran's representative and by the Court in June 2016, other evidence indicates that the Veteran's PTSD caused deficiencies in most areas of his life from May 18, 2004 to January 27, 2007.  The treatment records dated between May 2004 and January 2007 also report intrusive thoughts, avoidant behavior, self isolation, hypervigilance, an exaggerated startle response, and severe sleep deprivation.  The records indicate a level of anger that bordered on a loss of control, and indicated a loss of alertness that led the Veteran to rely on family members to drive for him.  The records indicate that the Veteran did not engage in recreation as he once had with fishing and watching football.  The records also indicate domestic violence and suicidal ideation.  An April 2008 private report from a psychologist indicated treatment of the Veteran during the relevant time period, and that the PTSD was "high level" during "my time working with [him]."  The report also indicated that the Veteran worked as a security at night to avoid being around other people.  

Based on the foregoing, the Board cannot find that a preponderance of the evidence is against application of a 70 percent rating from May 18, 2004 to January 27, 2007.  Rather, the evidence is at least in equipoise on this issue.  Certain of the relevant evidence indicates that the Veteran functioned occupationally and socially during this time period, working full time and being married and living with family.  Certain other relevant evidence indicates, however, that the Veteran's PTSD-related anger threated his family and himself with violence, while PTSD-related fear relegated him to a night-time occupation to avoid social contact.  In short, this evidence indicates that the Veteran then had difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships.  The evidence indicated deficiencies in his work, social, and family lives.  See 38 C.F.R. § 4.130, DC 9411.  A 70 percent rating is therefore warranted.  

A 100 percent rating is not warranted, however, for the period from May 18, 2004 to January 27, 2007.  The evidence does not support a finding that the Veteran's psychiatric illness caused total occupational and social impairment during that period.  The Veteran had impairment in thought processes and communication, but it cannot be described as "gross."  The evidence indicates that the Veteran was oriented during that period, and did not experienced hallucinations, delusions, or psychosis.  The evidence indicated anger and irritability, but not to such an extent that the Veteran was in persistent danger of hurting himself or others.  The evidence showed that he was then able to perform activities of daily living to include personal hygiene requirements.  The evidence generally indicated intact memory, judgment, and insight.  In short, despite the Veteran's severe symptoms, he did not exhibit from May 18, 2004 to January 27, 2007 the type of cognitive impairment reserved for a total rating.  During that period, he was coherent and in self control.  See 38 C.F.R. § 4.130, DC 9411.

In sum, a preponderance of the evidence is not against the assignment of a 70 percent disability rating for PTSD from May 18, 2004 to January 27, 2007.  A preponderance of the evidence is against the assignment of a 100 percent rating during this time period.  See Alemany and Gilbert, both supra.  


	Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2016).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's PTSD.  A higher schedular evaluation is available for a greater level of disability during the relevant time period here.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for hearing loss, tinnitus, and kidney disease.  The Veteran has not indicated, and the medical evidence has not suggested, that the respective disabilities are worse when considered in combination.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 70 percent disability rating for PTSD is granted from May 18, 2004 to January 27, 2007, subject to laws and regulations governing the payment of monetary awards.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


